Opinion,
Mr. Justice Paxson :
The learned referee has found that there was no warranty in this case. If he is right in this, his conclusions are correct and his judgment must stand.
The defendant offered by letter to sell the plaintiff a car load of corn. The plaintiff accepted it in these words: “Your favor of 19th is received and noted. We will give 58 cents per bushel for the car corn, provided it is good, salable corn. If you accept, consign to Collegeville, Pa.,” etc. The defendant replied: “ Will accept your offer for one car load of corn,” etc. The acceptance of plaintiff’s offer was an agreement to send him a car load of good salable corn, and not a car load of corn generally, without any regard to quality, as was assumed by the referee. The fact was found that a large portion of the corn was spoiled when delivered. It had heated during transportation or prior thereto. It is difficult to see how this could have occurred during the six days required for the transportation, as it was shipped in March; but with this we have nothing to do, and upon this point we accept the finding of the referee. We are of opinion that there was an implied warranty that the corn was good, salable corn. It was this the plaintiff bought, and the corn delivered was not of this description. Much of it was so badty damaged as to be almost worthless. The plaintiff sold it as best he could and brought this action to recover the amount of his loss. We are of opinion he is entitled to recover. In the case of a warranty, a re-delivery is not necessary: Borrekins v. Bevan, 3 R. 23.
Judgment reversed and a procedendo awarded.